UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of Date of Report (Date of earliest event reported): June 24, 2008 Primal Solutions, Inc. (Exact Name of Registrant as Specified in Charter) Delaware 333-46494 36-4170318 (State or Other (Commission (I.R.S. Employer Jurisdiction of File Number) Identification No.) Incorporation) 19732MacArthur Boulevard Suite Irvine, California 92612 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(949) 260-1500 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 8.01 Other Events On June 24, 2008, Primal Solutions, Inc. ("Primal" or the "Company") mailed to its stockholders of record its proxy materials in connection with the forthcoming 2008 Annual Meeting of Stockholders to be held onAugust 5, 2008 (the "Annual Meeting"). Because Primal does not have a class of its securities registered pursuant to Section 12 of the Securities Exchange Act of 1934, as amended ("Exchange Act"), it is not required to "file" its proxy materials with the Securities and Exchange Commission (the "SEC") pursuant to the requirements of the Exchange Act. At the Annual Meeting, stockholders of record will be asked to vote, either in person or by proxy, on the (1) election of a Board of Directors and (2) ratification of the appointment of Haskell & White LLP as the Company's independent auditors for the fiscal year ending December 31, 2008. The information set forth above is qualified in its entirety by the Proxy Statement, a copy of which is attached as an exhibit to this Form 8-K. The information in this Form 8-K and the exhibit attached hereto shall not be deemed "filed" for purposes of Section 18 of the Exchange Act, not shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. Item 9.01. Financial Statements and Exhibits (d) Exhibits Exhibit No. Description of Exhibit 99.1 Proxy Materials, including Proxy Statement, of Primal Solutions, Inc. in connection with the Company's 2008 Annual Meeting of Stockholders -2- SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Primal Solutions, Inc. (Registrant) Date: June 27, 2008 By: /s/ Joseph R. Simrell Name: Joseph R. Simrell Title: Chief Executive Officer,Chief Financial Officer and President -3- EXHIBIT INDEX Exhibit No. Description of Exhibit 99.1 Proxy Materials, including Proxy Statement, of Primal Solutions, Inc. in connection with the Company's 2008 Annual Meeting of Stockholders -4-
